Citation Nr: 1117763	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, claimed as eardrum perforation. 

2.  Entitlement to an initial rating greater than 30 percent for bilateral pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for eardrum perforation and grated service connection for pes planus with hallux valgus and assigned at 10 percent disability rating, effective April 8, 2003.  In April 2006, the RO issued a subsequent rating decision increasing the Veteran's initial disability rating for pes planus with hallux valgus to 30 percent.  

In March 2009, a hearing was held before the undersigned Veterans Law Judge.

In September 2009, the Board remanded the matter to the RO for the purpose of identifying and obtaining additional evidence and scheduling the Veteran for VA orthopedic and audiological examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter was returned to the Board in May 2010. 

The Board notes that the Veteran's service connection claim was characterized as entitlement to service connection for eardrum perforation of the left ear in the Board's September 2009 decision and remand order and the September 2010 Supplemental Statement of the Case (SSOC).  However, as the August 2003 claim, March 2004 rating decision, June 2005 statement clarifying his June 2004 Notice of Disagreement (NOD), and April 2006 Statement of the Case (SOC) do not specify that adjudication of the issue is limited to the left ear only, and the evidence obtained at the Veteran's September 2003 and April 2010 VA examinations pertains to both ears, the Board finds that the issues of entitlement to service connection for both a right and left ear disability are currently before the Board.  Brokowski v. Shinseki, 23 Vet.App. 79, 86-87 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part of system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).

The issue of entitlement to service connection for tinnitus has been raised by the record, specifically the April 2010 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service. 

2.  The Veteran's pes planus is manifested  by a pronounced flat foot with constant extreme tenderness and severe pain when walking, not improved with the use of orthopedic shoes, and inward displacement of the tendo Achilles.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2010).

2.  The criteria for a 50 percent rating for pes planus with hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5167, 5276, 5284 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities with regard to the Veteran's claim for service connection for bilateral hearing loss is not necessary.

Regarding the Veteran's claim for an increased disability rating for his service-connected pes planus, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, as noted above, the Veteran is challenging the initial evaluation assigned following the grant of service connection for pes planus with hallux valgus.  In Dingess, 19 Vet. App. at 490-91, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As such, section 5013(a) and 3.159(b) notice is no longer required as to the claim for a higher rating for pes planus because the purpose that the notice is intended to serve has been fulfilled.  See also Goodwin v. Peake, 22 Vet. App. 128, 136 (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements).  
 
Furthermore, the VA sent a letter in July 2006 that fulfilled the requirements of Dingess, and his claim was readjudicated in a September 2010 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration records, and private records, and provided him with two VA examinations.  Furthermore, the RO has completed the specific evidentiary development requested in the Board's September 2009 remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issues of entitlement to service connection for bilateral hearing loss, claimed as eardrum perforation, and entitlement to an initial rating in excess of 30 percent for pes planus with hallux valgus. 


II.  Service Connection

The Veteran contends that he currently suffers from hearing loss as a result of noise exposure during military service.  Specifically, he alleges exposure to noise as an artillery crewman and that he felt popping and ringing after weapons were fired on one particular instance.  He also contends that his eardrum was perforated in service.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  This includes the medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Temporary flare-ups or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  



The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is not shown to have any residuals of a perforated eardrum.  On VA examination in September 2003, the examiner diagnosed history of perforated eardrum without residual deficits.  On VA examination in April 2010, his eardrums appeared normal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim for entitlement to service connection cannot be sustained).  However, the April 2010 VA examination report shows a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 with auditory thresholds at 40 or greater at 3000 and 4000 Hertz for the right ear and a speech discrimination score less than 94 percent for the left ear.  

The Veteran's service treatment records show high frequency hearing loss of the right ear as defined by 38 C.F.R. § 3.385 at entrance examination in May 1978 and again in April 1979.   However, on separation examination in May 1979 the Veteran did not exhibit hearing loss of the right ear as defined by 38 C.F.R. § 3.385.  Hearing loss of the left ear was not exhibited on audiogram at any time during service.  See audiograms dated May 15, 1978; April 12, 1979; and May 14, 1979.  Although right ear hearing loss was shown on entrance examination in May 1978, it was not present upon separation in May 1979.  Thus, the Board finds that chronic right ear hearing loss was not present upon entry onto active duty and the Veteran is presumed sound.


The Veteran reports in-service noise exposure that is consistent with his character of service.  As such, the Board finds that the Veteran's statements regarding his history of in-service noise exposure are credible.  Furthermore, after examining the Veteran and his in-service audiograms, the April 2010 VA examiner stated that one cannot rule out any shift in his hearing thresholds at the higher frequencies which are most affected by noise.  The examiner stated that it is reasonable to believe that the Veteran's hearing could have been permanently aggravated considering his exposure to excessive noise levels during the infantry.  Although not phrased as such, in resolving doubt in the Veteran's favor, the Board finds that the examiner's opinion may be construed to indicate that the Veteran's current hearing loss is related to his in-service noise exposure, as there may have been a threshold shift in his hearing during service.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the medical opinion of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence establishes that the Veteran has bilateral hearing loss as defined under 38 C.F.R. § 3.385, the Veteran's service treatment records show an increase in the degree of hearing loss suffered in service, and the VA examiner has, in essence, provided the opinion that the Veteran's hearing loss is related to his in-service noise exposure.  Accordingly, service connection for bilateral hearing loss is granted.


III.  Increased Rating 

In March 2004, the Veteran was awarded service connection for bilateral pes planus with hallux valgus and was assigned a 10 percent rating, effective April 8, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  In April 2006, the RO issued a second rating decision increasing the Veteran's initial rating for bilateral pes planus with hallux valgus to 30 percent disabling, effective April 8, 2003.  Therefore, the issue before the Board is entitlement to a disability rating in excess of 30 percent for service-connected bilateral pes planus with hallux valgus.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known a "staged rating."  Id. at 126.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

As noted above, the Veteran's bilateral pes planus with hallux valgus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  He is currently rated at 30 percent under this code, which is warranted when there is either bilateral severe pes planus manifested by objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, or unilateral pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved with orthopedic shoes or appliances.

A 50 percent rating is warranted where there is bilateral pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved with orthopedic shoes or appliances.  This is highest rating under available under this code and the other diagnostic codes pertaining to disabilities of the foot such that neither Diagnostic Code 5276 nor Diagnostic Codes 5277-84 can be of any direct additional benefit to the Veteran. 

In September 2003, the Veteran was provided with a VA examination of the feet.  The examiner determined that there was no swelling or hypertrophy of the feet.  The foot and ankle exhibited full range of motion and full strength.  The examiner did find moderate pes planus and a bilateral hallux valgus with a lateral right bunion.  Sensation of the toes and feet and plantar curl response with stimulation was preserved.  The diagnosis provided is of pes planus, hallux valgus and recurvatum of the bilateral feet.  

Private treatment records dated September 2004 show follow-up treatment for "bilateral severe flatfoot deformities."  The Veteran reported increased foot pain.  Examination showed palpable dorsalis pedis and posterior tibial pulses.  Sensation was diminished at the toes, but manual muscle testing was 5/5.  He had a severe collapsing pes planovalgus foot type and increased calcaneal valgus deformity, greater on the right than the left, with flattening in the medial longitudinal arch and increased forefoot abduction.  There was some crepitus with range of  motion of the subtalar joint and a hallux abductovalgus deformity bilaterally, right greater than left, with some hypermobility of the first ray.  MRIs showed tenosynovitis in both the tibialis posterior and flexor hallucis longus tendons, as well as degenerative changes.  The diagnosis provided is endstage collapsing pes planovalgus foot type, gastroc-soleus equines, tendinopathy of the tibialis posterior tendon, and hallux abductovalgus deformity.  The physician determined that the Veteran was a candidate for a triple arthrodesis and possibly a Lapidus or other first metatarsal procedure for the bunion, and a tendo Achilles lengthening.  The notes indicate that the Veteran would call to schedule surgery in the near future.

October 2004 disability evaluation records show that the Veteran complained of pain caused by a foot deformity and reported that his podiatrist recommended surgery.  Examination showed a plano valgus deformity of both feet with flat feet, right worse than left; calcaneal valgus deformity, both feet; and bunions on both big  toes.  

VA treatment records show regular complaints of foot pain.  A podiatry consultation from October 2003 reports a severe flat foot deformity and a bunion deformity.  The podiatrist recommended that the Veteran try an orthopedic shoe before pursuing surgical options.  January 2007 x-rays showed a moderate hallux valgus deformity with some osseous overgrowth of the distal medial first metatarsal bone and some pronation of the first metatarsal bone.  There was also a mild metatarsal promis varus angulation pattern, which was unchanged since the previous examination.  Skeletal structures, joint spaces, and soft tissues were otherwise all within normal limits.  A podiatry consultation from the same month shows diagnoses of a flat foot deformity with a severely painful right bunion deformity and onychomycosis with ingrown toenails on the great toes bilaterally.  The Veteran reported pain with walking, pressure from shoes, and other various activities.  He wished to consider surgery.  Examination showed a significant flat foot deformity with pain on palpitation to the right dorsomedial bunion that was very severe with hallux valgus.  There was also pain upon range of motion of the first metatarsal phalangeal joint, and pain on palpitation to the medial and lateral nail borders of both great toenails.

The Veteran had a VA podiatry consultation in January 2009.  The report indicates that the Veteran was interested in surgical intervention.  Examination showed a flexible flat foot with dorsiflexion and plantar flexion of the metacarpalphalangeal joint of 30 degrees.  There was tracking of the joint and medial hypertrophy of the metacarpalphalangeal joint.  The Veteran expressed pain with range of motion.  There was also numbness and pain to the dorsal aspect of the bilateral hallux metacarpalphalangeal joint.  The assessment given is hallux abducto valgus and onychomycosis.  X-rays showed mild hallux valgus and metatarsal varus deformity with bunion.  There was evidence of pes planus and mild arthritic changes of the tarsal navicular joint.

At his August 2009 hearing, the Veteran testified to sharp pain and daily spasms of the feet and numbness of the toes.  He reported that his feet were extremely tender to touch, causing extreme difficulty walking.  He reported use of orthopedic shoes without success.  The Veteran explained that he had been postponing surgery because he was nervous about the nature and extent of the procedure, but that he was resolved to proceed with surgery as the only possible option that might alleviate some of his foot pain.  The Veteran also testified to regular pain management appointments with VA for the regulation of his foot pain, and this is supported by his VA treatment records.

The Veteran had a second VA examination in January 2010.  The notes show that the Veteran had not undergone surgery for his foot condition.  The Veteran reported pain over the whole foot.  He also asserted that he was unable to stand for more than a few minutes and unable to walk for more than a few yards.  There was evidence of painful motion upon any motion of the foot and tenderness of the first metacarpalphalangeal joint.  Achilles alignment was inward-bearing, although this was correctable with manipulation.  There was a moderate amount of pronation.  An arch was not present and there was pain on manipulation.  There was 10 degrees of heel valgus, bilaterally, correctible by manipulation. The report notes "significant angulation of hallux."  The diagnosis provided is pes planus and hallux valgus.  The condition was noted to prevent many activities of daily living and had moderate effects on others that did not necessarily require standing or walking.  

The Board finds that, in consideration of the all the evidence of record, the Veteran is entitled to a 50 percent rating, justified when there is bilateral pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved with orthopedic shoes or appliances.  The evidence clearly shows that the Veteran's condition is not improved with orthopedic shoes, and the Veteran's regular VA pain management appointments and consistent complaints of pain attest to the degree of pain and tenderness experienced as a result of his disability.  Additionally, the evidence demonstrates irregularities of the tendo Achilles including inward displacement, pronation, and other objectively demonstrated foot deformities.  As such, the evidence of record shows that the Veteran's total disability picture most closely aligns with the criteria for a 50 percent rating.

As noted, this is highest rating under available under this code and the other diagnostic codes pertaining to disabilities of the foot such that neither Diagnostic Code 5276 nor Diagnostic Codes 5277-84 can be of any direct additional benefit to the Veteran.  Additionally, where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that consideration must be given to functional loss due to pain, as well as to weakened movement, excess fatigability, etc., in addition to any limitation of motion), do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).
   
The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral pes planus are not shown to cause any impairment that is not already contemplated by the rating criteria.  Diagnostic Code 5276 contemplates a pronounced condition with extreme tenderness and severe spasm, and that condition will not be improved by orthopedic shoes and appliances.  As such, the rating code criteria contemplate a significant degree of functional limitation, specifically the degree of limitation seen in the Veteran's VA treatment records and VA examination reports.  Therefore, the Board finds that the rating criteria reasonably describe his disability and referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is not warranted in this case. 


ORDER

Service connection for bilateral hearing loss is granted.

A rating of 50 percent for pes planus with hallux valgus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


